Filed 6/19/14 P. v. Correa CA4/1
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



THE PEOPLE,                                                         D064830

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS259548)

JESUS AKSEL CORREA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Theodore

M. Weathers, Judge. Affirmed.



         Stephen M. Hinkle, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.



         The People charged Jesus Aksel Correa with grand theft auto (Pen. Code, § 487,

subd. (d)(1)); and unlawfully taking and driving a vehicle (Veh. Code, § 10851, subd.
(a)). The People alleged Correa had a prior conviction for grand theft auto; seven

probation denial priors (Pen. Code, § 1203, subd. (e)(4)); four prison priors (Pen. Code,

§ 667, subd. (b)); and two strike priors for robbery (Pen. Code, §§ 211, 1170.12, subds.

(a)-(d), 667, subds. (b)-(i)).

          Correa pleaded guilty to a separate charge of failing to appear in court (Pen. Code,

§ 1320, subd. (b)) and admitted his two strike priors; in exchange, the People dismissed

all other charges. The court denied Correa's motion to strike his priors under People v.

Superior Court (Romero) (1996) 13 Cal.4th 497, and sentenced him to four years in

prison.

                                            DISCUSSION

          Appointed counsel has filed a brief summarizing the facts and proceedings in the

trial court. Counsel presents no argument for reversal but asks this court to review the

record for error as mandated by People v. Wende (1979) 25 Cal.3d 436 and Anders v.

California (1967) 386 U.S. 738.

          We granted Correa permission to file a brief on his own behalf, and he did so. He

argues that at the sentencing hearing he was under the effects of medication he takes for

his mental health problems; therefore, he could not present certain arguments in favor of

a reduced sentence. He further states his trial counsel had advised him to provide the trial

court documentation regarding his diagnosis for non-Hodgkin's lymphoma, but he did not

have it. He attaches that documentation to his letter brief. He claims he is permanently

wheelchair bound; and consequently if this court affirms the ruling on the Romero



                                                2
motion, his family unit will fall apart because the mother of his five minor children was

deported from the United States.

       Our review of the entire record pursuant to People v. Wende, supra, 25 Cal.3d 436

and Anders v. California, supra, 386 U.S. 738, including the possible issues referred to

by Correa has disclosed no reasonably arguable appellate issues. Correa was

competently represented by counsel on this appeal.

                                     DISPOSITION

       The judgment is affirmed.




                                                                           O'ROURKE, J.

WE CONCUR:


McCONNELL, P. J.


NARES, J.




                                             3